Russell, J.
There is evidence as to the identity of the accused which authorizes the conclusion reached by the jury, and this court is without jurisdiction to disturb their finding upon disputed issues of fact. None of the special assignments of error are of sufficient mex'it to warrant a reversal of the judgment refusing a new trial. It is not made to appear that any one of the matters of which complaint is made could have prejudiced the accused, or have contributed to the verdict against him. It is plain that the ease depended entirely upon the identification of an assailant who was unknown to the prosecuting witness. The requests to charge, so far as appropriate, were sufficiently covered in the general charge; and though the competency of some of the evidence admitted was px-ima facie doubtful, a review of the evidence as a whole shows that the statements to which objection was made can properly be considered as part of the res gestee of the transaction.

Judgment affirmed.

Pottle, J., not presiding.
Gober & Griffin, J. T. Houze, for plaintiff in error.
J. P. Brooke, solicitor-general, contra.